Case 4:19-cv-06812-JST Document 62-1 Filed 06/08/20 Page 1 of 6




                 Exhibit A
                              Case 4:19-cv-06812-JST Document 62-1 Filed 06/08/20 Page 2 of 6



                        1   CLEMENT ROBERTS (CSBA # 209203)
                            DANIEL S. GUERRA (CSBA # 267559)
                        2   KOUROSH JAHANSOUZ (CSBA # 292559)
                            ORRICK, HERRINGTON & SUTCLIFFE LLP
                        3   405 Howard Street
                            San Francisco, CA 94105
                        4   Telephone:    (415) 773-5700
                            Facsimile:    (415) 773-5759
                        5   croberts@orrick.com
                            dguerra@orrick.com
                        6   kjahansouz@orrick.com
                        7
                            Attorneys for Plaintiff
                        8

                        9                               UNITED STATES DISTRICT COURT
                       10                              NORTHERN DISTRICT OF CALIFORNIA
                                                             OAKLAND DIVISION
                       11

                       12   ANIMAL LEGAL DEFENSE FUND,                  Case No. 4:19-cv-06812-JST
                       13                      Plaintiff,               Related Cases: No. 4:19-cv-06013-JST
                                                                                       No. 4:19-cv-06812-JST
                       14          v.
                       15   DAVID BERNHARDT, U.S. Secretary of the      DECLARATION OF MARK WALDEN
                            Interior; U.S. FISH AND WILDLIFE            IN SUPPORT OF PLAINTIFF’S
                       16   SERVICE; WILBUR ROSS, U.S. Secretary of     OPPOSITION TO DEFENDANTS’
                            Commerce; and NATIONAL MARINE               MOTION TO DISMISS
                       17   FISHERIES SERVICE,
                       18                      Defendants.
                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
     SAN FRANCISCO
                              Case 4:19-cv-06812-JST Document 62-1 Filed 06/08/20 Page 3 of 6



                        1   I, Mark Walden, make this Declaration pursuant to 28 U.S.C. § 1746:

                        2           1.      The facts set forth in this Declaration are based on my personal knowledge. If

                        3   called as a witness, I could and would testify to these facts. As to those matters which reflect an

                        4   opinion, they reflect my personal opinion and judgment on the matter.

                        5           2.      I am the Chief Programs Officer at the Animal Legal Defense Fund (ALDF). I

                        6   have served in this capacity since 2016. In this role, I am responsible for coordinating ALDF’s

                        7   activities across programs, including ALDF’s civil Litigation Program. I also coordinate among

                        8   ALDF’s programs and executive leadership, ALDF’s communications department, and donor

                        9   and member outreach.

                       10           3.      ALDF is a national nonprofit animal protection organization founded in 1979 that

                       11   uses education, public outreach, legislation, and litigation to protect the lives and advance the

                       12   interests of animals, including those protected or considered for protection under the Endangered

                       13   Species Act (ESA). ALDF is supported by hundreds of dedicated attorneys and more than

                       14   230,000 members and supporters nationwide, many of whom who share ALDF’s interest in ESA

                       15   protected species.

                       16           4.      One of ALDF’s cornerstone issues is protecting members of threatened and

                       17   endangered species from illegally inadequate housing, treatment, and conditions at commercial

                       18   facilities such as fur farms and roadside zoos. Using the ESA, ALDF regularly engages in

                       19   significant advocacy and public education efforts to raise awareness about the conditions in

                       20   which threatened and endangered species are held in captivity, to improve their physical and

                       21   mental well-being, and to relocate animals to sanctuaries where they can recover and flourish.

                       22           5.      ALDF also regularly uses the standards for threatened and endangered animals set

                       23   forth in the ESA to inform civil cruelty and nuisance suits against captive animal facilities that

                       24   fail to adequately care for the threatened and endangered animals they exhibit. ALDF’s legal

                       25   advocacy and ability to carry out its mission relies extensively upon the ESA to ensure imperiled

                       26   species receive the protections they need to thrive. These efforts are directly impacted and

                       27   harmed by the rules at issue in this litigation.

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                              -2-
    ATTORNEYS AT LAW
     SAN FRANCISCO
                              Case 4:19-cv-06812-JST Document 62-1 Filed 06/08/20 Page 4 of 6



                        1          6.       ALDF’s work against captive animal facilities, or “roadside zoos,” includes

                        2   several cases that resulted in published federal decisions including:

                        3                  Kuehl v. Sellner, 161 F.Supp.3d 678 (N.D. Iowa 2016) aff’d by 887 F.3d 845 (8th

                        4                   Cir. 2018). This was the first lawsuit to successfully apply the ESA to captive

                        5                   wild animals in a litigated victory. ALDF—on behalf of itself and several Iowa

                        6                   members—sued the zoo’s owners regarding their treatment of endangered tigers

                        7                   and ring-tailed lemurs. In 2016, the United States District Court for the Northern

                        8                   District of Iowa found the ESA applicable to captive animals, and that Cricket

                        9                   Hollow Zoo violated that law. The court ordered that the four remaining tigers

                       10                   and three remaining lemurs be removed from the zoo.

                       11                  Graham v. San Antonio Zoological Society, No. 5:15-cv-01054-XR, 2017 WL

                       12                   2533531, at *18–25 (W.D. Tex. June 8, 2017). This lawsuit alleged the zoo was

                       13                   violating the ESA by harming and harassing Lucky, a female Asian elephant that

                       14                   was housed all alone in an inadequate habitat. The United States District Court

                       15                   for the Western District of Texas held the ESA applied to Lucky and ultimately

                       16                   the case was dismissed after the zoo voluntarily addressed the conditions giving

                       17                   rise to the lawsuit.

                       18          7.       ALDF also recently settled a lawsuit involving threatened gray wolves in

                       19   Minnesota. Animal Legal Defense Fund v. Fur-Ever Wild, No. 0:2017-cv-04496 (D. Minn.).

                       20   Before the case settled, ALDF obtained a favorable ruling granting in part a motion for summary

                       21   judgment.

                       22          8.       ALDF also has pending lawsuits asserting claims under the ESA, including:

                       23   Animal Legal Defense Fund v. Kimberly A Lucas dba Farmers’ Inn, No. 19-cv-0040 (W.D. Pa.);

                       24   Conley v. Houston Aquarium, Inc., No. 4:17-cv-2877 (S.D. Tex.); and Animal Legal Defense

                       25   Fund v. Olympic Game Farm, Inc., 3:18-cv-06025-RBL (W.D. Wash.). ALDF also has issued a

                       26   Notice of Intent to Sue letter under the ESA to a facility in Wisconsin called Special Memories

                       27   Zoo.

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -3-
    ATTORNEYS AT LAW
     SAN FRANCISCO
                              Case 4:19-cv-06812-JST Document 62-1 Filed 06/08/20 Page 5 of 6



                        1           9.      In addition to these past, pending, and future cases, ALDF frequently is contacted

                        2   by members and supporters expressing concern about conditions at “roadside zoo” facilities

                        3   around the country. This includes species that are listed as threatened or likely will be listed in

                        4   the future, such as those described in the accompanying declarations. ALDF’s lawyers spend

                        5   countless hours investigating the facilities that members and supporters flag as potential

                        6   litigation targets.

                        7           10.     ALDF and its members and supporters also advocate for threatened and

                        8   endangered species conservation, promote the humane treatment of animals in the wild, and

                        9   campaign for the preservation of wilderness and wildlife habitat, including by persistently

                       10   advocating for government adherence to wildlife protection laws such as the ESA and National

                       11   Environmental Policy Act (NEPA). ALDF has successfully used legal action to protect

                       12   threatened and endangered species in California by forcing county governments to halt their

                       13   wildlife killing programs unless or until they study their environmental impacts. ALDF also

                       14   engages on the federal level, bringing lawsuits against the United States Department of

                       15   Agriculture’s (“USDA”) Wildlife Services to compel study of the impacts of its regional wildlife

                       16   killing programs; to protect and conserve wild lands, specifically from the effects of climate

                       17   change; and to force federal agencies to consider threatened and endangered species, as well as

                       18   the impacts of climate change, in their decision making. ALDF further advocates for threatened

                       19   and endangered species directly to government agencies. ALDF recently submitted comments to

                       20   the FWS opposing the delisting of the grey wolf, for example, and, in addition to submitting its

                       21   own comments, was part of the coalition that delivered over 800,000 comments to the Services

                       22   opposing the regulations at issue here. Had the Defendants in this case properly complied with

                       23   NEPA, ALDF would have participated in that process on behalf of itself and its members.

                       24   Defendants’ failure to do so has caused injury to ALDF and its members by depriving us of this

                       25   procedural right.

                       26           11.     ALDF and its members are concerned about protecting threatened and

                       27   endangered captive species from exploitation and extinction. ALDF and its members derive

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            -4-
    ATTORNEYS AT LAW
     SAN FRANCISCO
                              Case 4:19-cv-06812-JST Document 62-1 Filed 06/08/20 Page 6 of 6



                        1   recreational, aesthetic, and conservation benefits and enjoyment from the proper treatment and

                        2   conservation of threatened and endangered species and species that may be listed as threatened

                        3   or endangered. As explained in the accompanying declarations, ALDF also has members and

                        4   supporters who reside near and visit facilities that exhibit members of threatened and endangered

                        5   species and species that may be listed as threatened or endangered species, as well as wild lands

                        6   where they reside in their natural habitats. ALDF and its members have been, are being, and will

                        7   continue to be irreparably harmed by defendants’ disregard of their statutory duties and by the

                        8   unlawful injuries imposed on imperiled species and their critical habitat by the defendants’

                        9   actions.

                       10          12.     ALDF has also suffered a procedural injury by virtue of the FWS’s failure to

                       11   respond to comments that ALDF submitted during the rulemaking at issue here. In addition to

                       12   joining in coalition comments, ALDF also submitted separate comments detailing the effects the

                       13   rules would have on threatened and endangered species in captivity, which is of the utmost

                       14   concern to ALDF. The FWS did not even mention this issue in the final rule or its preamble, and

                       15   failed to adequately respond to the coalition comments, as well.

                       16

                       17
                            Pursuant to 28 U.S.C. § 1746, I declare that the foregoing is true and correct.
                       18

                       19   Executed this 3rd day of January, 2020.
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                           -5-
    ATTORNEYS AT LAW
     SAN FRANCISCO
